Filed pursuant to Rule 433 Issuer Free Writing Prospectus dated November 13, 2009 relating to the Prospectus dated November 5, 2009 Registration No. 333-161691 The information contained in this free writing prospectus supplements Merge Healthcare Incorporated's (“Merge” or the “Company”) base prospectus dated November 5, 2009 as set forth herein. News Release FOR IMMEDIATE RELEASE Media Contact: Julie Pekarek Chief Marketing Officer 414.977.4254 jpekarek@merge.com MERGE HEALTHCARE ANNOUNCES OFFERING Milwaukee, WI
